Citation Nr: 0737288	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and a colleague




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This included active duty in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the RO.  

The veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in September 2005.  

Included in the November 2004 Notice of Disagreement (NOD) 
was a statement by the veteran which indicated that he wished 
to file a claim for an increased evaluation for the service-
connected diabetes mellitus.  

The veteran's representative reasserted this claim for 
increased evaluation for the service-connected diabetes 
during the September 2005 hearing at the RO.  Thus, the Board 
refers this issue back to the RO for any indicated action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  





REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD related to a 
verified inservice stressor event is required before a grant 
of service connection can be made.  

In this case, the medical evidence of record is conflicting 
and confusing to such a degree that an additional clarifying 
opinion is necessary.  

In a December 1996 mental hygiene clinic note, the veteran 
reported being depressed for about two months with no 
identifiable precipitating factor to the depression.  He had 
loss of appetite, impaired concentration, decreased interest 
in activities of daily living, fear of working environment, 
decreased energy and desire to sleep excessively.  He had 
suicidal ideation, but denied intent.  

He reported his family history, which was positive for a 
history of depression.  He was drafted into the Army after 
college and served in Vietnam.  The veteran reported that he 
"enjoyed his time in Vietnam and saw very little conflict."  
Upon returning from Vietnam, he started his own business 
doing drapery work.  

The veteran had a failed first marriage.  He claimed his wife 
left him and he was devastated and suffered depression.  He 
had 3 children from this marriage.  He remarried and reported 
he and his second wife had an excellent relationship.  

He listed the medications he was taking for his disabilities, 
including Prozac which he said helped with his sleep 
impairment.  The veteran was diagnosed with major depressive 
disorder and PTSD.  

Subsequent VA outpatient treatment records from June 1997 to 
January 2005 are replete with reference to and diagnosis of 
other psychiatric disorders, including cyclothymia, bipolar 
disorder, dysthymic disorder and depression.  A July 2004 
treatment record diagnosed PTSD, but offers no rationale for 
the diagnosis.  

The Board is also aware that the veteran was seen at the 
Hartford Veteran Center for treatment for his psychiatric 
disorders.  While the treatment at the Veteran Center 
referenced PTSD symptoms, there is no diagnosis of PTSD.  

Given this conflicting medical evidence, the Board finds that 
a more contemporaneous VA examination is necessary to clarify 
the diagnosis and etiology of the veteran's current 
psychiatric condition.  

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  

The Board notes that the veteran provided a lay statement 
received in September 2004, reporting his claimed in-service 
stressors.  

In this lay statement, he provided a time frame of possible 
times when these events occurred.  It is the responsibility 
of the RO to contact the United States Joint Services Records 
Research Center (JSRRC) (previously the U.S. Armed Services 
Center for Research of Unit Records) so as to obtain the unit 
records of his unit and to conduct further unit research, if 
possible.  

Finally, in a March 2001 lay statement and the September 2005 
RO hearing, the veteran indicated that he was awarded Social 
Security Disability benefits.  In this regard, the Board 
notes that VA regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, such as the Social Security 
Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about whether he currently is 
receiving disability benefits from the 
SSA.  Based on his response, the RO 
should request all records of treatment 
of the veteran corresponding to his 
disability benefits application.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The veteran should be afforded 
another opportunity to submit a more 
detailed PTSD questionnaire.  Then, the 
RO should review the completed PTSD 
questionnaire and various other lay 
statements and make a list of the in-
service PTSD stressors described therein.  

This list and a copy of the veteran's 
personnel file should be provided to the 
Army and Joint Services Records Research 
Center (JSRRC), which should be requested 
to research these stressors and to 
provide records of the veteran's units of 
assignment.  Upon receipt of a response 
from JSRRC, the RO should determine 
whether the received materials 
corroborate a claimed in-service stressor 
or stressors.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran meets the criteria 
for a diagnosis of PTSD and, if so, 
should identify any in-service 
stressor(s) found to support that 
diagnosis.  

The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

5.  After completion of the above 
development, the veteran's claims of 
service connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


